FILED
                            NOT FOR PUBLICATION
                                                                           NOV 14 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARISTIDES SOTO MANSILLA,                         No. 13-74272

              Petitioner,                        Agency No. A071-586-816

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted March 15, 2016
                            San Francisco, California
                Submission Withdrawn and Deferred April 22, 2016
                        Resubmitted November 14, 2016

Before: W. FLETCHER, RAWLINSON, and HURWITZ, Circuit Judges.

      Aristedes Soto Mansilla (“Soto”) petitions for review of an order of the

Board of Immigration Appeals (“BIA”) denying his application for special rule

cancellation of removal under the Nicaraguan Adjustment and Central American




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Relief Act (“NACARA”). We have jurisdiction under 8 U.S.C. § 1252 and we

deny the petition.

      Relief under NACARA is unavailable to any applicant who has “incited,

assisted, or otherwise participated in the persecution of any person on account of

race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3)(B)(i); see also 8 C.F.R. § 1240.66(a). Soto told

an immigration officer that as a sergeant in the Guatemalan military, he informed

on suspected guerillas, knowing that they would likely be tortured. After guerillas

were identified, the military would send a special G-2 intelligence team, who

would take the suspected guerillas to the base to be investigated and tortured. He

identified at least some of the suspected guerillas because they “had fliers.” This

evidence indicates that Soto was both personally involved in and purposefully

assisted persecution on account of political opinion, Miranda Alvarado v.

Gonzales, 449 F.3d 915, 927 (9th Cir. 2006), shifting the burden to him to prove

that he was not a persecutor, see 8 C.F.R. § 1240.8(d). Soto failed to carry that

burden. Therefore, substantial evidence supports the BIA’s conclusion that Soto

assisted in persecution and was ineligible for NACARA special rule cancellation of

removal.

      DENIED.